Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 1 of 19 PageID: 371




                          EXHIBIT 2
     Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 2 of 19 PageID: 372

                                                          Page 1                                                  Page 3
      UNITED STATES SECURITIES AND EXCHANGE COMMISSION 1                          CONTENTS
                                                                    2
      In the Matter of:        )                                    3   WITNESS                      EXAMINATION
                          ) File No. D-03211-A                      4   Shawn A. Becker                   5
      GRACE CONSULTING CORPORATION )                                5
                                                                    6   EXHIBITS DESCRIPTION                     IDENTIFIED
      WITNESS: Shawn A. Becker                                      7   11   E-mail to Shawn Becker, 10-14-11          8
      PAGES: 1 through 283                                          8   12   Letter to Shawn Becker, 08-17-11         9
      PLACE: Levy and Craig, P.C.                                   9   13   Letter to Grace Consulting, 08-17-11 9
            1301 Oak Street, Suite 500                             10   14   Letter to New Vision, 08-17-11         11
            Kansas City, MS 64106                                  11   15   Handwritten Notes, 09-20-11            13
      DATE:     Friday, October 28, 2011                           12   16   Durable Power of Attorney             19
                                                                   13   17   Background Questionnaire              22
         The above-entitled matter came on for hearing,            14   18   Scottrade Brokerage Account Application 40
      pursuant to notice, at 9:12 a m.                             15   19   Letter to Jennifer Ostrom, 09-12-11 77
                                                                   16   20   Letter to Shawn Becker, 07-15-11        88
                                                                   17   21   Letter to Michelle Tidball, 06-29-09 111
                                                                   18   22   CALI Shareholder Analysis             140
                                                                   19   23   Consulting Agreement, 06-06-08          155
                                                                   20   24   Consulting Agreement, 07-01-08          171
                                                                   21   25   Worksheet                      182
                                                                   22   26   Shipping Airbill                183
                                                                   23   27   Spreadsheet                    194
           Diversified Reporting Services, Inc.                    24   28   E-mail to Michelle Tidball, 05-24-10 195
                  (202) 467-9200                                   25   29   Letter dated 01-12-10             200
                                                          Page 2                                                  Page 4
 1     APPEARANCES:                                          1          EXHIBITS DESCRIPTION                 IDENTIFIED
 2                                                           2          30   Paperwork produced by Scottrade    227
 3                                                           3          31   Paperwork produced by Scottrade    234
 4     On behalf of the Securities and Exchange Commission: 4           32   CALI Summary                   259
 5       JENNIFER OSTROM                                     5          33   New Vision Bank Account Info       275
 6       KURT GOTTSCHALL (telephonically)                    6
 7       Securities and Exchange Commission                  7
 8       Enforcement Division                                8
 9       Denver Regional Office                              9
10       1801 California Street, Suite 1500                 10
11       Denver, Colorado 80202                             11
12       (303) 844-1047                                     12
13       ostromj@sec.gov                                    13
14                                                          14
15                                                          15
16     On behalf of the Witness:                            16
17       ARTHUR E. FILLMORE, II                             17
18       Levy and Craig, P.C.                               18
19       1301 Oak Street, Suite 500                         19
20       Kansas City, Missouri 64106                        20
21       (816) 474-8181                                     21
22       afillmore@levycraig.com                            22
23                                                          23
24                                                          24
25                                                          25

                                                                                                1 (Pages 1 to 4)
     Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 3 of 19 PageID: 373

                                                    Page 5                                                       Page 7
 1                 PROCEEDINGS                                   1        Q. Say "yes" or "no." Again, this will
 2             MS. OSTROM: Let's go on the record at             2   clarify the record, okay?
 3     9:12 a m. on October 28th of 2011. Would you please       3        A. Okay.
 4     raise your right hand?                                    4        Q. Now, prior to the opening of the record,
 5     Whereupon,                                                5   you were provided with a copy of the formal order of
 6                  SHAWN A. BECKER                              6   investigation in this matter, and it will be available
 7     was called as a witness and, having been first duly       7   through your examination during the course of this
 8     sworn, was examined and testified as follows:             8   proceeding. Mr. Becker, have you had an opportunity
 9                   EXAMINATION                                 9   to review the formal order?
10             BY MS. OSTROM:                                   10        A. Yes.
11          Q. Would you please state and spell your full       11        Q. And then also prior to the opening of the
12     name for the record?                                     12   record, you were provided with a copy of the
13          A. Shawn, S-H-A-W-N; Alan, A-L-A-N; Becker,         13   Commission's Supplemental Information Form 1662 and a
14     B-E-C-K-E-R.                                             14   copy was also provided with your subpoenas, and a copy
15          Q. My name is Jennifer Ostrom, and on the           15   of that notice has been marked as Exhibit No. 1.
16     phone is Kurt Gottschall. We are members of the staff    16            Mr. Becker, have you had an opportunity to
17     of the enforcement division of the Denver regional       17   read Exhibit No. 1?
18     office of the United States Securities and Exchange      18        A. Yes.
19     Commission. We are officers of the Commission for        19        Q. Do you have any questions concerning
20     purposes of this proceeding, and this is an              20   Exhibit No. 1?
21     investigation by the Commission in the matter of Grace   21        A. No.
22     Consulting Corp., to determine whether there have been   22        Q. I want to highlight for you Paragraph B2 of
23     violations to certain provisions to the federal          23   the Form 1662. It reads as follows: You may be
24     securities law. However, the facts developed in this     24   represented by counsel who also represents other
25     investigation might constitute violations with other     25   persons involved in the Commission's investigation.
                                                    Page 6                                                       Page 8
 1     federal or state civil or criminal laws.                  1   This multiple representation, however, represents a
 2             Mr. Becker, today, if you don't hear a            2   potential conflict of interest if one client's
 3     question that I ask or don't understand something that    3   interest are or may be adverse to another's. If you
 4     I ask, please tell me and I will clarify it or repeat     4   are represented by counsel who also represents other
 5     it.                                                       5   persons involved in the investigation, the Commission
 6          A. Okay.                                             6   will assume that you and counsel have discussed or
 7          Q. The court reporter will not go off the            7   resolved all issues concerning possible conflicts of
 8     record at your request, only at my request, but if you    8   issue. The choice of counsel and the responsibility
 9     need to take a break for any reason or want to speak      9   for that choice is yours.
10     with your counsel, just tell me. I'll be happy to        10           Do you understand this?
11     accommodate you.                                         11        A. Yes.
12          A. Okay. Thank you.                                 12        Q. You're represented by counsel today?
13          Q. The other thing is, since she's the one          13        A. Yes.
14     having to take the notes, you and I have to try to       14           MS. OSTROM: And would counsel please
15     make sure that we don't speak over each other.           15   identify himself for the record?
16          A. Okay.                                            16           MR. FILLMORE: Arthur E. Fillmore -- It's
17          Q. So if you can, try to wait until I finish a      17   A-R-T-H-U-R. Fillmore is F-I-L-L-M-O-R-E -- of the
18     question before you say something. It will help her      18   firm Levy and Craig, L-E-V-Y and C-R-A-I-G.
19     with the record, and I'll try to do the same and not     19           MS. OSTROM: And, Mr. Fillmore, are you
20     talk over you.                                           20   appearing today as counsel for Mr. Becker?
21          A. Okay.                                            21           MR. FILLMORE: Yes, I am.
22          Q. The other thing too is, if you could, be         22           (Exhibit No. 11 was marked for
23     verbal in your responses rather than nodding or          23   identification by the court reporter.)
24     shaking your head or going "uh-huh."                     24           BY MS. OSTROM:
25          A. Right.                                           25        Q. Mr. Becker, I'm handing

                                                                                              2 (Pages 5 to 8)
     Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 4 of 19 PageID: 374

                                                  Page 13                                                       Page 15
 1     mean yourself and Michelle Tidball?                       1   ever doing. I mean, I don't -- I've looked for
 2          A. Yeah.                                             2   records and I couldn't find anything.
 3             MR. FILLMORE: Clarify who your attorney           3        Q. If I have brokerage documents from TD
 4     was.                                                      4   Ameritrade that show a couple of trades or a handful
 5             THE WITNESS: Mike Dwyer.                          5   of trades in that account, do you have any reason to
 6             BY MS. OSTROM:                                    6   doubt that, if that's the case?
 7          Q. And you did produce                               7        A. No.
 8     documents in response to the subpoenas, correct?          8        Q. And then for Michelle Tidball, you have the
 9          A. Yes.                                              9   650 account. Is it correct that she also had a
10          Q. Did you withhold any documents called for        10   custodial account for Alexis at TD Ameritrade?
11     by the subpoenas based on any claim of privilege?        11        A. Yes. I failed to put that down.
12          A. No.                                              12        Q. That's all right. Did you have POA on that
13          Q. Were any documents called for by the             13   one also, a power of attorney?
14     subpoenas not produced for any reason other than         14        A. You know, I honestly don't remember. All
15     privilege?                                               15   we did at one time, when we were trying to fund the
16          A. No.                                              16   kids' college, is, we moved some stock into there. I
17          Q. Do you know of any documents responsive to       17   can't remember if -- I think I had POA, but I can't
18     the subpoenas, but not provided to the staff, that       18   remember.
19     were in your possession at a prior time, lost or         19        Q. Well, any activity in that account, would
20     destroyed or otherwise disposed of?                      20   that have been directed by you?
21          A. No.                                              21        A. Well, yeah. If there's selling or any
22             (Exhibit No. 15 was marked for                   22   buying or anything, that would have been directed by
23     identification by the court reporter.)                   23   me, and then I would tell her when I would do
24             BY MS. OSTROM:                                   24   something. You know, I don't know if I had power of
25          Q. Mr. Becker, let me hand                          25   attorney in that account or not. I can't remember.
                                                  Page 14                                                       Page 16
 1     you Exhibit No. 15. This is numbered SB516 and the        1        Q. When you say "her," you're referring to
 2     second page is numbered SB514. These are both             2   Ms. --
 3     documents that, when you see SB, we received from you,    3        A. Right.
 4     and we've put the numbers on.                             4        Q. If there was any actual stock trading in
 5          A. Okay.                                             5   that account, it would have been directed by you, even
 6          Q. These are handwritten notes. The first            6   if you didn't have power of attorney; isn't that
 7     page, SB516, says bank and brokerages and a date of       7   correct?
 8     09-20-11. And then SB514, it says Brokerage Accounts      8        A. I probably placed the trade, but, you know,
 9     at the top and it's dated 09-29-11. Did you draft         9   it would have came to her daughter. We discussed, you
10     these two documents in response to the subpoenas?        10   know, what I was doing in that account.
11          A. Yes.                                             11        Q. I understand. And then for the E*TRADE
12          Q. Is the document -- are the documents             12   accounts, you listed Michelle Tidball, New Vision and
13     accurate?                                                13   Shawn Becker. You didn't have a Grace account down.
14          A. Yes.                                             14   Isn't it true that there was an actual Grace
15          Q. If you could, look at the second page,           15   Consulting account, but it was just never funded?
16     SB514. There's a couple of questions I wanted to ask     16        A. I couldn't find any documentation on that.
17     you. Under Ameritrade, Shawn Becker, the 886 account,    17   I couldn't remember that for sure. I might have
18     you said no activity, correct?                           18   opened one and then never used it and then just thrown
19          A. Yeah, not through '08 or '11. There might        19   the documents away or they closed the account, because
20     have been a little bit a long time ago, but not very     20   they had a policy that if you didn't use it, like six
21     much.                                                    21   months or something like that, they would just close
22          Q. I have seen -- is it possible that there         22   it, but I don't remember -- I couldn't find anything
23     are maybe a couple of trades in 2010? Because I have     23   on it.
24     actually seen some activity. Is that possible?           24        Q. My notes -- what I've seen is that on about
25          A. I don't know. I mean, not that I remember        25   July 23rd of 2010, you requested a corporate transfer

                                                                                           4 (Pages 13 to 16)
     Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 5 of 19 PageID: 375

                                                  Page 17                                                       Page 19
 1     from the TD Ameritrade for Grace Consulting to            1            THE WITNESS: Actually, it was in '01.
 2     E*TRADE, but then that never went through. Do you         2            MR. FILLMORE: And I did bring copies of
 3     recall that?                                              3   it, if you want those. I just want to clarify that
 4          A. When was it?                                      4   there was a power of attorney out there that covered
 5          Q. July of 2010.                                     5   all these types of transactions without specifying any
 6          A. That I requested it from E*TRADE?                 6   POA over a specific account.
 7          Q. You were trying to transfer corporate --          7            MS. OSTROM: Why don't we go ahead and do
 8     the accounts that Grace Consulting -- you wanted to       8   that right now.
 9     transfer some of that stock into the E*TRADE account      9            THE WITNESS: These are my only copies.
10     in Grace Consulting's name, but it just never            10            MS. OSTROM: But we need to put them in as
11     happened.                                                11   exhibits, though. You want to go off the record and
12          A. Yeah. I don't remember why.                      12   do it now since you've talked about it?
13          Q. Do you remember if there was a Grace             13            MR. FILLMORE: Yes, since we're talking
14     account in E*TRADE?                                      14   about POAs.
15          A. No. To be quite honest, I don't even             15            MS. OSTROM: That's absolutely fine. We'll
16     remember doing that. I must have forgotten about it.     16   go ahead and go off the record.
17     I've had a lot of things going on. I think we were       17            (Off the record.)
18     just trying to diversify the accounts at that time and   18            BY MS. OSTROM:
19     E*TRADE was a little bit cheaper, commission-wise.       19         Q. While we were off the
20          Q. My question is, though, if I have brokerage      20   record, Mr. Becker, other than discussing baseball,
21     statements and other documents from E*TRADE that show    21   did we have any substantive discussions about this
22     there was a Grace Consulting account at E*TRADE, you     22   investigation?
23     have no reason to doubt that that would be accurate;     23         A. No.
24     is that correct?                                         24            (Exhibit No. 16 was marked for
25          A. No.                                              25   identification by the court reporter.)
                                                  Page 18                                                       Page 20
 1          Q. Did you have some custodial accounts for          1           BY MS. OSTROM:
 2     Jack, Grace and Emma somewhere?                           2        Q. And, Mr. Becker, let me
 3          A. Yeah, Ameritrade.                                 3   hand you Exhibit No. 16. The first three pages are a
 4          Q. So those were at TD Ameritrade?                   4   Limited Durable Power of Attorney for Business and
 5          A. Right. The only reason I didn't list them         5   Financial Decisions dated August 22nd of 2001, by
 6     is because I didn't think you wanted those.               6   Michelle Tidball, appointing you the Power of
 7          Q. That's okay. I just want to make sure.            7   Attorney, and then the next one, two -- five pages is
 8     Because you had control over those accounts; is that      8   a General Durable Power of Attorney for Business and
 9     correct?                                                  9   Financial Decisions, which is dated April 6th of 2004,
10          A. Right.                                           10   by Michelle Tidball, again, giving you the power of
11          Q. So with everything we've talked about and        11   attorney. And then the last five pages are dated --
12     what's on SB514, do you think that's all inclusive in    12   sorry -- a General Durable Power of Attorney for
13     terms of the brokerage accounts that you controlled in   13   Business and Financial Decisions dated April 6th of
14     any way?                                                 14   2004, by Shawn Becker, and giving Michelle Tidball
15          A. I believe so.                                    15   power of attorney?
16          Q. May I look at that real quick?                   16        A. Yes.
17          A. This (indicating)?                               17        Q. Let me hand you those. Tell me if I've
18          Q. Yes. Thank you. I'm going to staple this         18   stated accurately what those documents are?
19     together to make sure that it stays together.            19        A. Yes.
20             MR. FILLMORE: This may be a good time for        20        Q. And throughout where it's -- I believe
21     me to bring up something that I discussed with you       21   there's only -- the last page has your signature; is
22     earlier. When you were talking to him about POA, I       22   that correct? Is that your signature?
23     think you're referring to a very specific POA            23        A. Yes.
24     regarding an account, and Mr. Becker held a general      24        Q. And what is the difference between the two
25     power of attorney from Michelle Tidball since 2004.      25   powers of attorney that Michelle Tidball gave you?

                                                                                           5 (Pages 17 to 20)
     Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 6 of 19 PageID: 376

                                                  Page 21                                                       Page 23
 1          A. You know what, I don't even remember. I           1        Q. That's all right. That's why I go through
 2     don't know if there is much difference other than if      2   it. If you could, turn to page 3, No. 16, the
 3     we -- I think there was something in there that if we     3   compensation salary. What does it say on the right?
 4     divorced -- we were planning on getting married at the    4   I see Michelle, that we close -- well, "Michelle that
 5     time. If we divorced --                                   5   we use." That's all I can see. Is that --
 6          Q. So the second one in 2004 updated the 2001;       6        A. Well, I based it off the tax returns that
 7     is that correct?                                          7   we did for those years.
 8          A. Yes. Because in 2004, we did wills and all        8        Q. Why did you write "Michelle"?
 9     that kind of stuff.                                       9        A. I meant that, you know, we used together --
10          Q. Now, your power of attorney that you gave        10   whatever income, you know, came in, losses, whatever
11     to Ms. Tidball, has that been revoked?                   11   we used together, whether we took a loss or -- even
12          A. No.                                              12   though I traded and did all the things, we shared the
13          Q. So it's still outstanding?                       13   money.
14          A. Yes.                                             14        Q. So the numbers that you put in on No. 16
15          Q. Has the powers of attorney, at least to          15   are from your tax returns from 2008, 2009 and 2010; is
16     your knowledge, in any way changed that she gave to      16   that correct?
17     you?                                                     17        A. Yes. Actually, my accountant is still
18          A. I don't think so. I mean, at one time --         18   working on 2010. We were missing some documents. So
19     no, I don't think so. We've had a power of attorney      19   we were finishing that up. I just put in, you know,
20     in place forever.                                        20   some numbers from what he told me.
21          Q. So she has not revoked it, to your               21        Q. Now, the one for 2008, it says, Trading and
22     knowledge?                                               22   Compensation, and it's a negative number, correct?
23          A. No, not to my knowledge. She did at the          23        A. Right.
24     brokerage firm one time, the power of attorney I had     24        Q. So is that indicating a loss from trading?
25     there.                                                   25        A. Yeah. It's just an overall loss from
                                                  Page 22                                                       Page 24
 1          Q. Not this general power of attorney right          1   trading and everything.
 2     now?                                                      2         Q. Can you break down for me how much you lost
 3          A. Yeah, not that I know of.                         3   in trading and how much you had in compensation in
 4          Q. I will let you clip those together.               4   2008?
 5             MS. OSTROM: Kurt, do you have any                 5         A. Not off the top of my head. I mean, I just
 6     questions about this?                                     6   took that number from the tax return. I don't
 7             MR. GOTTSCHALL: No.                               7   remember. I don't think we did a lot -- had a lot of
 8             (Exhibit No. 17 was marked for                    8   compensation that year. It was more like '09 and '10.
 9     identification by the court reporter.)                    9         Q. How would I find out -- what do you have
10             BY MS. OSTROM:                                   10   that would give me compensation for you for 2008 and
11          Q. Mr. Becker, I'm handing                          11   2009 and 2010, what kind of records?
12     you what has been marked as Exhibit No. 17, which is     12         A. Well, I would have to get my -- pull the
13     your completed background questionnaire. Did you         13   tax return and look at it again to see which were
14     complete this questionnaire?                             14   traded and which were compensation.
15          A. Yes.                                             15         Q. Did you break it down in the tax return?
16          Q. Are all statements contained in the              16   That's what I am trying to get. I'm sorry.
17     questionnaire complete, true and correct?                17         A. Well, you know what, I don't know how he
18          A. Yes.                                             18   did it exactly. I just told him what we did and he
19          Q. Do you adopt, for purposes of your               19   figured, you know, the profits and losses, and if it
20     testimony today, all of the statements contained         20   was compensation, what I got it for and where I sold
21     within Exhibit No. 17?                                   21   it, and then took into account, you know, all the
22          A. Yes.                                             22   losses and things like that, the trading.
23          Q. The very first page of Exhibit No. 17, No.       23         Q. I understand the trading part. What is it
24     4, what is your date of birth?                           24   that provides the compensation, and what kind of
25          A.         60. Sorry.                               25   documentation did you give to the accountant for that?

                                                                                           6 (Pages 21 to 24)
     Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 7 of 19 PageID: 377

                                                  Page 25                                                       Page 27
 1          A. Well, I, basically, just told him, you            1         Q.  So those amounts are included here in 16?
 2     know, from what records we had, if I got stock and        2         A.  I believe so, yes.
 3     what price I got it at and things like that.              3         Q.  That would be the case for all three years?
 4          Q. Do you have records that give you the             4         A.  Yeah, whatever there was compensation-wise.
 5     compensation numbers that you could give to us?           5           MS. OSTROM: Kurt, do you have anything on
 6          A. I thought I had on some of that, you know,        6   this one that you want to ask now?
 7     where the -- like, the deposits and the stock and         7           MR. GOTTSCHALL: Yeah.
 8     things like -- I thought I had put that in there.         8           BY MR. GOTTSCHALL:
 9          Q. Right. I understand if you got stock as           9        Q. In 2008, Mr. Becker,
10     compensation. Did you have any money as compensation?    10   with such large losses, how did you pay your living
11          A. In '08?                                          11   expenses?
12          Q. Yes.                                             12        A. Unfortunately, I borrowed -- we borrowed
13          A. No.                                              13   against the account, the margin account. So that was
14          Q. That helps. What about in 2009?                  14   like the net number after we paid off the margin and
15          A. Yeah, 2009, I think we had some money            15   everything else. So we had money from, you know,
16     coming -- I always did -- any deal I ever did, I         16   previous years from, like, '04, '05, '06, '07. So we
17     always did for stock. I think 2009 was the first time    17   had, you know, quite a bit of money at one time, and
18     I ever took compensation in the form of cash. It was     18   then we borrowed against the account every month. I
19     either late 2009 or early 2010. I can't remember. It     19   didn't always sell it. In fact, I actually -- most of
20     was from Verify Smart.                                   20   the time, I ended up with more stock than I got and
21          Q. How much was that compensation?                  21   ended up margining it and taking money out and
22          A. Well, some of it I paid out to other people      22   borrowing against the account. We had large margin
23     that were helping me. So my -- I would have to go        23   interest payments that -- all those years. Most years
24     back and look, but I think it was about -- maybe 70 or   24   we had large margin because we borrowed against the
25     80 grand, total.                                         25   account. So I hardly ever sold anything unless I had
                                                  Page 26                                                       Page 28
 1          Q. That you netted?                                  1   to.
 2          A. Right. But I would have to go back and            2        Q. I want to make sure we understand the
 3     look at the records, the bank statements.                 3   nature of the compensation from 2008 forward. You
 4          Q. Can you recall how much total it was gross?       4   haven't been employed by any entity, correct, as an
 5          A. Probably about 130,000 or -- 130 or               5   actual employee?
 6     135,000, I think, total.                                  6        A. Yeah. I mean, I -- not for cash, but, you
 7          Q. Any other cash compensation in 2009 that          7   know, I put in the documentation that I received stock
 8     you can remember?                                         8   in some companies.
 9          A. No.                                               9           MR. FILLMORE: He's asking you whether you
10          Q. How about 2010?                                  10   received W-2 type income.
11          A. No.                                              11        A. No.
12          Q. So no cash?                                      12           BY MR. GOTTSCHALL:
13          A. No. I didn't typically like working for          13        Q. So when you did work
14     cash.                                                    14   from 2008 forward, it's always been in a consulting
15          Q. So when you give your accountant                 15   capacity; is that correct?
16     documentation on your income, it includes the,           16        A. Correct.
17     obviously, profit and losses in trading and there is     17        Q. And have you -- I take it the only forms of
18     something for the value of the stock. Is that how you    18   compensation from those entities that you have done
19     did it?                                                  19   consulting work for has been in cash compensation in
20          A. Yeah. That's how he told me to do it. He         20   limited circumstances and stock?
21     told me to put it -- you know, when I got it, what I     21        A. Yeah. It was only one time for cash. And
22     got it for and what I sold it for and, you know, if      22   every other deal I've ever done with anybody has been
23     there was a loss between what I got it and where I       23   in the form of stock.
24     sold it -- I don't know how he figured it, but I just    24        Q. So no other form of compensation from these
25     told him what it was and he figured it.                  25   issuers other than cash or -- and then most of the

                                                                                           7 (Pages 25 to 28)
     Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 8 of 19 PageID: 378

                                                 Page 129                                                      Page 131
 1     whole thing, to tell you the truth.                       1   just go up and down and they're in the toilet.
 2          Q. Where did you get the million free-trading        2        Q. And then the consulting agreement itself --
 3     shares? Because they would have had to come from          3   I'm still looking at the one that you provided, which
 4     somewhere else; they can't come directly from the         4   is SB440. The third line down says -- under A --
 5     company, correct?                                         5   Consultant possesses special skills, knowledge and
 6          A. I don't know. It came from him. I don't           6   qualifications beneficial to the business of the
 7     know where he got it from, if he borrowed it from a       7   company. Other than bringing in possible
 8     third party or -- maybe he had his own stock. I don't     8   shareholders, were there any other special skills,
 9     know, but I got it from him.                              9   knowledge or qualifications that you provided?
10          Q. Mr. Sepe provided it, though?                    10        A. No, because we didn't really work on it
11          A. Yeah, he provided it.                            11   that long, a couple months -- a couple three months,
12          Q. I forgot to ask you this. Is that the same       12   or I worked on it. So there really wasn't any need.
13     thing with Verify Smart, Mr. Scammill provided you       13   He was funding the company, I think. So he never
14     with 100,000 free-trading shares as opposed to           14   really asked for -- I don't think they ever did a PPM
15     directly from the company?                               15   or needed my services for anything else, just to
16          A. Yeah. He said he was getting it from             16   promote investor awareness.
17     someplace. I think he said he was getting it from a      17        Q. No. 2, under Duties, do you see that
18     third party or something like that, you know, somebody   18   section?
19     interested in the company that -- you know, I don't      19        A. Uh-huh.
20     know where. I don't ask.                                 20        Q. It says, Consultant shall be engaged to
21          Q. Now, what specific services did you provide      21   provide consulting services for the company with
22     for Xynergy Holdings?                                    22   respect to the conduct of its business affairs. Did
23          A. Same thing as all the other companies,           23   you ever do that?
24     introduced people to the company and told them about     24        A. No.
25     the technology and -- those two duties -- I really       25        Q. The third sentence says, The company may
                                                 Page 130                                                      Page 132
 1     didn't work on it for very long, because both of those    1   instruct the consultant to perform services for its
 2     people got crazy after a couple of months and, you        2   clients and customers. Did they instruct you to
 3     know, started wanting me to do this and that, you         3   perform any services for clients or customers?
 4     know, as far as the shareholders. I just didn't --        4         A. No.
 5     couldn't work for somebody like that.                     5         Q. And was there anyone else who was helping
 6          Q. And approximately how many people did you         6   you with these -- Xynergy solicitation of investors?
 7     bring into this stock?                                    7         A. Gosh, I don't remember. I don't think
 8          A. That, I have no idea. I didn't -- you             8   anybody -- I don't think I even subcontracted anything
 9     know, I have no idea. To be honest with you, I didn't     9   out to anybody. It was such a short-term thing. I
10     keep track on that one.                                  10   mean, you know, we started having problems after the
11          Q. Anyone else that you know that was a             11   first or second month. So I quit right after that.
12     consultant to Xynergy?                                   12            MS. OSTROM: Kurt, do you have anything
13          A. Not that I know of. I think he hired other       13   else on this one?
14     people. One thing I didn't like about it, he hired       14            MR. GOTTSCHALL: No.
15     all these guys that were, like, e-mail guys and things   15            MR. FILLMORE: Is there going to be a --
16     like that. That was another thing I didn't like about    16            MS. OSTROM: This might be the one.
17     it. Those are just roads to disaster, when you hire      17   Because I wanted to cover the older stuff first. Is
18     those e-mail guys. He hired some of those.               18   this okay with you, Kurt? I know it's early out
19          Q. What do you mean by "e-mail guys"?               19   there.
20          A. Those guys that do the e-mail blasts and         20            MR. GOTTSCHALL: No, that's fine. What
21     stuff, because I even got -- I didn't even know he       21   time do you want to get going again?
22     hired them. And then all of a sudden, I get an e-mail    22            MS. OSTROM: Is 1:00 okay or -- try to, at
23     saying -- by Xynergy Corp. So I got one of those.        23   least close to it?
24     That was another scary thing that I didn't like about    24            MR. FILLMORE: Yes.
25     it, because he hired e-mail guys, and all those things   25            MS. OSTROM: So 12:00, your time?

                                                                                     33 (Pages 129 to 132)
     Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 9 of 19 PageID: 379

                                                Page 133                                                       Page 135
 1             MR. GOTTSCHALL: Yes.                              1        A. Well, I paid for everything but my room.
 2             MS. OSTROM: Okay. Do you want to talk to          2   He booked all the rooms.
 3     me? Should I call you at lunch then? Is that okay?        3        Q. And what were the terms of your agreement
 4     I'll hang up on you now.                                  4   with Mr. Kelly with regards to China Auto Logistics?
 5             MR. GOTTSCHALL: Yeah. Are you going to            5        A. Just to do the investor relations and at
 6     call right now?                                           6   some point, they were going to raise money and develop
 7             MS. OSTROM: Yeah, I will. I'll call you           7   the PPM to try to help them raise money -- or
 8     on my Blackberry when I get out. Why don't we go          8   introduce them to raise money for the PPM.
 9     ahead and we'll go off the record for lunch.              9        Q. Other than the soliciting shareholders for
10             THE FILLMORE: That'd be great. Thanks.           10   the company, did you provide any other services?
11             (Whereupon, at 12:00 p.m., a luncheon            11        A. No.
12     recess was taken.)                                       12        Q. What compensation did Grace receive for
13            AFTERNOON SESSION                                 13   providing the services?
14             MS. OSTROM: Let's go back on the record at       14        A. Well, it was not just me. It was Grace,
15     1:08 p.m.                                                15   Douglas and Steven Rosner. But it was probably
16             BY MS. OSTROM:                                   16   about -- I want to say about 360,000 shares total
17           Q. While we were off the                           17   between all of us. It might be plus or minus a few.
18     record, Mr. Becker, did we have substantive              18   I don't remember exactly, but that was about the
19     discussions regarding this investigation?                19   number.
20           A. No.                                             20        Q. And did you negotiate the agreement with
21           Q. Now, on Exhibit 19, 1C references the China     21   Mr. Kelly on behalf of Mr. Rosner and Mr. Weil?
22     Auto Logistics Company, and you said that you had an     22        A. Yes.
23     oral agreement with them; is that correct?               23        Q. Were they your subcontractors, essentially?
24           A. Correct.                                        24        A. Yes.
25           Q. And who were your contacts for that             25        Q. Do you remember what the split was between
                                                Page 134                                                       Page 136
 1     agreement?                                                1   you?
 2          A. Paul Kelly.                                       2        A. Originally, it was a third, a third, a
 3          Q. So your oral agreement was with Mr. Kelly         3   third; and then when -- I think we got a second batch.
 4     or was it with China Auto Logistics?                      4   And then Mr. Rosner was doing something else, so
 5          A. Paul Kelly.                                       5   Douglas and I split the other. I think it was about
 6          Q. What was the substance of the agreement, as       6   120,000 shares, but I think the original amount went
 7     you can recall?                                           7   three ways.
 8          A. Just the same thing, to disseminate public        8        Q. So how many, total, did Grace end up
 9     information, do IR, try to build the shareholder base,    9   receiving?
10     get it out there. He didn't really ask me to do          10        A. About 180.
11     anything else.                                           11        Q. Were they freely-traded shares?
12          Q. And at some point, did you actually meet         12        A. Yes, they were.
13     people from China Auto Logistics? Is that what you       13        Q. Do you know where the shares came from?
14     were talking about earlier?                              14        A. No. Paul Kelly arranged that. I think it
15          A. Yeah. Well, before I even started, I             15   was just part of that 2 percent or -- it was either 1
16     wanted to, you know, meet the people, meet the company   16   or 2 percent, depending on the deal, the IR that they
17     and things like that. So he said, By the way, they're    17   had budgeted.
18     coming in. I think it was late 2009, in October or       18        Q. Right. But were they freely-traded shares
19     something. The Chinese was coming in to do a road        19   coming from --
20     show, and they were starting in Arizona and going to     20        A. I know they came from him. I would have to
21     California and Las Vegas and New York. They were         21   look, you know, at the transfer agent or something to
22     spending, like, two weeks here. And Paul said, Why       22   find out where they came from. I don't know. I don't
23     don't you come out and meet the company and see if you   23   know if they came from one of his entities or somebody
24     are interested in doing it? So that's what I did.        24   else's.
25          Q. Who paid your expenses?                          25        Q. Did you give Mr. Weil 180,000, also? Is

                                                                                     34 (Pages 133 to 136)
 Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 10 of 19 PageID: 380

                                               Page 137                                                     Page 139
 1   that how that worked?                                     1   Michelle and some of it in Grace, because we didn't
 2        A. Yeah. I'm trying to think of that number.         2   use Grace until the end of '09. So I think it went in
 3   Let me think about this number for a minute, make sure    3   her name.
 4   I give you the most accurate number I can think of. I     4        Q. Do you know when the agreement was with
 5   know we had got 180 and we split it three ways, of 60,    5   Mr. Kelly for China Auto Logistics?
 6   60 and 60. And then I think we might have gotten -- I     6        A. Sometime -- like the summer of '09. I'm
 7   don't think it was that much. I think he and I got,       7   not a very good record keeper, but I know it was in
 8   like, one -- maybe 110 apiece or something like           8   '09. I think it was about the summer. It could have
 9   that -- no, that's not right. Rosner didn't get that      9   been late fall, but it was right in there.
10   much. Steven only got about -- probably 80,000 shares    10        Q. Other than the freely-traded shares that
11   of it, total. So that would be, like 140 apiece,         11   you received, was there any other compensation?
12   something like that.                                     12        A. No.
13            MR. FILLMORE: If you don't mind, I would        13        Q. Do you know of any other consultants, other
14   like to disagree. You've said twice that                 14   than Mr. Rosner and Mr. Weil?
15   freely-traded shares can't come from the company, but    15        A. Well, I think they used that group out of
16   I've seen, particularly, in reverses into shells where   16   Arizona.
17   a portion of the registration was not completely         17        Q. What was that name again?
18   issued and was issued to IR consultants or someone       18        A. You know what, I don't know. I think they
19   like that. And so I'm just -- as a matter of fact,       19   are part of that Focus Asia Partners group or
20   that they can --                                         20   something. Because I remember getting the guy's card
21            MS. OSTROM: I understand exactly where          21   and I thought it said Focus Asia Partners on it. The
22   you're coming from. Let me make a statement, and I       22   guy is Rich somebody, but I don't remember his last
23   will make --                                             23   name. I never talked to them at all. I might have
24            MR. FILLMORE: Okay.                             24   gotten a report here and there that Paul or somebody
25            BY MS. OSTROM:                                  25   had sent me that they had or their firm had written,
                                               Page 138                                                     Page 140
 1        Q. I have not seen in any of                         1   but I never talked to them.
 2   these entities that we are now discussing that any of     2        Q. Focus Asia Partners -- Mr. Agriogianis is
 3   them have SA or any other type of disclosure of           3   part of that, correct?
 4   providing any freely-traded shares to any consultants     4        A. Yeah, I think he's part of that, too.
 5   in any of their filings.                                  5        Q. What did Focus Asia do for China Auto
 6        A. Okay.                                             6   Logistics?
 7            MS. OSTROM: I apologize. I should have           7        A. I don't know. I know they wrote reports
 8   made that premise. So thank you very much for             8   and helped them with reports and disseminate
 9   bringing that up.                                         9   information and, you know, they might have been
10            MR. FILLMORE: That's okay.                      10   involved in money raises or something like that. I
11        A. I think it just came out of his -- whatever      11   really don't know. I didn't talk to them about that
12   the company left him with his block or -- you know,      12   at all. I just kind of focused on my part and didn't
13   because he had so many expenses or something, and        13   really focus on what anybody else was doing.
14   they -- you know, whatever was left over -- because he   14        Q. Other than Focus Asia Partners, do you know
15   did the reverse and all that stuff.                      15   of any other consultants that China Auto Logistics
16            BY MS. OSTROM:                                  16   had?
17        Q. I apologize, because I                           17        A. No. He talked about someone at the
18   think I misunderstood you at the beginning of -- that    18   beginning, but he never told me who they were. He
19   Mr. Rosner and Mr. Weil and Grace all took shares out    19   just said that they didn't work out. That's why, when
20   of the 660,000.                                          20   he heard about me, he called me.
21        A. Right.                                           21        Q. Was China Auto Logistics the first deal
22        Q. I'm sorry.                                       22   that you did with Paul Kelly?
23        A. Well, I don't think it originally started        23        A. Yeah. Yes.
24   out as Grace. It was Michelle. Because I didn't          24            (Exhibit No. 22 was marked for
25   use -- I don't think -- I think I put some of it in      25   identification by the court reporter.)

                                                                                   35 (Pages 137 to 140)
 Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 11 of 19 PageID: 381

                                              Page 149                                                       Page 151
 1   or twice on the phone, but I didn't talk to him on a      1        A. Yeah, I knew that. He told me that he was
 2   regular basis.                                            2   a broker at one time, a long time ago, and that he
 3        Q. The next thing down is Robert Fineblatt.          3   sold his book to somebody else or something. I
 4   Do you know who that is?                                  4   honestly didn't really even talk to Roger that much.
 5        A. No.                                               5   I didn't talk to Roger probably -- I met him at a
 6        Q. Do you know why your name, Shawn, is next         6   couple of meetings and I might have talked to him a
 7   to his -- the buy and current?                            7   couple of times, but I didn't really -- until Paul
 8        A. No. Because that next one down, Steven            8   kind of fell off the radar map, I didn't really talk
 9   Port, that's a friend of mine, and they've got Brian      9   to anybody until the last six or eight months, and
10   next to it.                                              10   Paul kind of made Bob Agriogianis the point guy for
11        Q. Do you know who Brian is referring to?           11   any information, if you had any questions or
12        A. No.                                              12   information, or whatever.
13        Q. Okay.                                            13            But Roger -- the only time I ever spoke to
14        A. I think we were just assuming -- if he           14   him was about -- you know, we'd talk about trading
15   didn't know who it was or somebody else told him about   15   ideas or something. Nothing to do with, you know,
16   another guy or something, I think he was assuming that   16   these companies. If I had a question -- I might ask
17   anybody that was left were my people that I had          17   him a question about China or something because he
18   contacted.                                               18   went over there with the group all the time, to China.
19        Q. Do you know who MM stands for?                   19        Q. Do you recall how many people you brought
20        A. No.                                              20   into China Auto Logistics, in general, an estimate?
21        Q. How about AW? That's down a little               21        A. I don't know. I had a lot of larger
22   farther.                                                 22   shareholders in that one. Probably 50 or 60. It
23        A. Where is that one? No, I don't know AW           23   could have been more than that. I don't know, because
24   either. See, I didn't take these things to heart         24   a lot of these guys told other people about it. So it
25   because, you know, I hear so many mixed things about     25   might have been more than that.
                                              Page 150                                                       Page 152
 1   what the SEC shows, the NOBO shows. I have one guy        1           MS. OSTROM: Kurt, do you have anything
 2   telling me that the NOBOs don't show anything, and        2   else right now on this?
 3   then Paul says they do. So I just never paid              3           MR. GOTTSCHALL: No.
 4   attention to any of this stuff.                           4           BY MS. OSTROM:
 5            Because he says if -- somebody told me, if       5        Q. On Exhibit No. 19, going
 6   you're at a brokerage firm and you sign an                6   back to that, 1D is Guanwei, G-U-A-N-W-E-I, Recycling
 7   objectionable shareholder's thing, you're not -- it       7   Corporation. Did you have an agreement with Mr. Kelly
 8   don't show up anywhere. So I just discounted all this     8   for that one, also?
 9   stuff, and I didn't even really pay attention to it.      9        A. Yes.
10            MR. FILLMORE: I would like to clarify with      10        Q. When was that?
11   him one thing, because I want to make sure he's          11        A. That was, like, early 2010, I want to say,
12   answering it accurately. When you're talking about       12   March or April.
13   Roger Lockhart and CALI, was Roger Lockhart not at       13        Q. That was also an oral agreement?
14   that meeting with you in Phoenix when you met the CALI   14        A. Yes.
15   people?                                                  15        Q. Other than Mr. Kelly, did you have any
16            THE WITNESS: Yeah, he was at that meeting.      16   contacts for the agreement?
17   I said that at the first couple of meetings, that's      17        A. No. What do you mean "contacts for the
18   where I met Roger, was at that meeting; and he was       18   agreement"?
19   introduced as an investor.                               19        Q. At the company or anyplace else that you
20            BY MS. OSTROM:                                  20   negotiated the --
21        Q. That was the first time                          21        A. No. I met -- they brought the guy over
22   you had ever met him?                                    22   from China one time to New York, and I met the company
23        A. Uh-huh.                                          23   there. That was the only contact I've ever had with
24        Q. Did you know that he had been a broker at        24   the company.
25   any time, a stockbroker?                                 25        Q. What specific services did you provide for

                                                                                   38 (Pages 149 to 152)
 Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 12 of 19 PageID: 382

                                               Page 153                                                     Page 155
 1   Guanwei?                                                  1        A. Not on my end. You know, he didn't tell
 2        A. Same thing, just investor relations. I was        2   me -- like I said before, I just focused on what I
 3   told down the road that they were going to do a PPM.      3   did. I didn't ask a lot of questions, who else was
 4   So when they did a PPM, I was going to help them, you     4   working on it. I didn't care.
 5   know, try to find a buyer for the PPM.                    5        Q. How many people did you bring in as
 6        Q. Did that ever happen?                             6   shareholders for Guanwei?
 7        A. I'm trying to think. Yeah, I -- that, and         7        A. Probably about the same amount. Because
 8   I introduced them to Steven Rosner, who had a lot of      8   most everybody that bought the CALI bought the
 9   contacts in the recycling business and he was working     9   Guanwei, because they liked China. That was at the
10   on something, but I don't know if anything ever came     10   time when China was doing really well. I mean, all
11   to fruition with that or not.                            11   those companies had great earnings and revenues and
12        Q. So you don't know if he helped with any          12   cash and all kinds of stuff, and they were NASDAQ.
13   finances?                                                13           MS. OSTROM: Kurt, do you have anything on
14        A. I think he introduced them to a few people,      14   this one?
15   but I don't think they ever did anything, because all    15           MR. GOTTSCHALL: No.
16   those companies had tons of cash.                        16           (Exhibit No. 23 was marked for
17        Q. So when you say you did the usual IR stuff,      17   identification by the court reporter.)
18   you're referring to bringing in shareholders?            18           BY MS. OSTROM:
19        A. Yes.                                             19        Q. Mr. Becker, let me hand
20        Q. What compensation did you receive for            20   you Exhibit No. 23. This is numbered ST55 through
21   providing those services?                                21   ST59. This says Consulting Agreement dated June 6th
22        A. I don't think we did very much for that. I       22   of 2008, between Holloman Energy Corp., slash, Grant
23   think we got about -- between the three of us, I think   23   Peterson --
24   we split 220,000 shares three ways, so whatever that     24        A. Right.
25   equates to.                                              25        Q. -- Grace Consulting Corp., and the last
                                               Page 154                                                     Page 156
 1       Q. So this is Mr. Rosner, Mr. Weil and                1   page shows the consultant is Grace Consulting
 2   yourself?                                                 2   Corporation, Michelle Tidball, president, dated
 3       A. Right.                                             3   06-06-08.
 4       Q. And do you know where that stock came from?        4        A. Right.
 5       A. The same place. I think Paul had a group           5        Q. Now, I know in Exhibit No. 19, you had
 6   and the same group did all the deals, and everything      6   said, under 1E, that you believe there was a written
 7   came from that group, but I couldn't tell you which       7   agreement with Holloman Energy, but you couldn't find
 8   person or entity it came from.                            8   it. Is this the agreement?
 9       Q. Were they freely-traded shares?                    9        A. Yeah, but you know what, this didn't
10       A. Yes.                                              10   ever -- this wasn't the agreement. We ended up using
11       Q. Any other compensation except for that?           11   an oral agreement, because I didn't get a million
12       A. Nope.                                             12   shares of stock. Because everything I got, I got
13       Q. Anyone else that you knew of that received        13   through -- Jimmy O'Callaghan arranged. I don't know
14   compensation for consulting other than the three of      14   if Grant Peterson was the one that did it, but we
15   you for Guanwei?                                         15   ended up not doing this -- the million shares. It
16       A. I'm sure that group in -- I think that            16   only ended up being a total of -- I think I got 500,
17   group in Arizona got compensated every time, too.        17   200 and 100.
18       Q. Focus Asia?                                       18        Q. This looks similar to the agreement that
19       A. Yeah.                                             19   you showed us earlier, that Michelle Tidball had typed
20       Q. What makes you believe that?                      20   up. You said you needed a template. Is that why this
21       A. Well, I just assumed that because, you            21   was done?
22   know, they worked on the deal too and put out reports    22        A. Yeah. I had one -- I think I actually got
23   and things like that. I've never known anybody to        23   this from -- I mean, I didn't write this; a lawyer did
24   work for free.                                           24   this. I think it was Douglas Weil that gave me the
25       Q. Anyone else that you know of?                     25   template. It was one he used for different consulting

                                                                                   39 (Pages 153 to 156)
 Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 13 of 19 PageID: 383

                                              Page 157                                                      Page 159
 1   things in the past, and he sent me a copy of it and       1         Q. Who told you to use this consulting
 2   said I could use it.                                      2   agreement, Exhibit No. 23?
 3         Q. Now, you're saying that you don't believe        3         A. Grant Peterson.
 4   that this ever went into effect; is that true?            4         Q. So Mr. Peterson, personally, told you that?
 5         A. Right, because it never -- because it was a      5         A. Yes, because Scottrade wanted to know how
 6   year -- I think it was -- you know what, this one         6   we got it.
 7   was -- we were going to do a second bunch or              7         Q. What was your agreement with Mr. Peterson
 8   something. I don't think this was the original deal       8   of Holloman Energy?
 9   that we did. I think we were going to do a second         9         A. Just the -- he was, like, a liaison of the
10   bunch and we never did that.                             10   company, too, and he just wanted me to provide -- in
11         Q. Did you have a consulting agreement with        11   fact, he resigned, I think, shortly after this and
12   Holloman Energy in 2008?                                 12   became just a liaison of the company and was just to
13         A. I had one with Grant Peterson.                  13   provide investor relations, too.
14         Q. With him, personally?                           14         Q. On the very last page, ST59, this shows
15         A. Well, see, I don't know how it worked. It       15   Grant Peterson as president of Holloman Energy.
16   came through Jimmy O'Callaghan, and he said -- he told   16         A. He was president at one time.
17   me that I needed to get a consulting agreement. I did    17         Q. So when you first negotiated with him, was
18   this one and then he never -- we never did anything      18   he president?
19   with it. And then they went ahead and did some stuff     19         A. Yes.
20   with it. It was, like, a year later that I got my        20         Q. Then he resigned subsequent to that, is
21   first 500,000 shares, and then I got another 200 and     21   your understanding?
22   100, but I don't think this one ever went into effect,   22         A. Yes, because he couldn't -- I don't even
23   because I didn't ever get a million shares and I         23   remember what the reason was why he resigned, but he's
24   didn't ever -- and that didn't come through Grant        24   still affiliated in some respect. I think he became
25   Peterson. It came from -- well, I don't know where.      25   more of a consultant to the company than a president.
                                              Page 158                                                      Page 160
 1        Q. So my first question is, why did you send         1        Q. What terms did you negotiate with
 2   this consulting agreement to Scottrade when they          2   Mr. Peterson?
 3   needed a consulting agreement related to the Holloman     3        A. Well, originally, we did the -- I think --
 4   Energy shares?                                            4   I'm trying to remember if this one was the first one
 5        A. Because I thought this was the one that we        5   or we were going to do a second one and we never did
 6   did originally, and they wanted to know -- because I      6   it. The first one ended up being in effect before the
 7   talked to Grant and he told me that I could use this      7   second one, because I didn't get the shares until -- I
 8   one. They wanted to know how I got the shares, and I      8   thought I was actually going to get screwed, to tell
 9   told them that I didn't get a full million shares. I      9   you the truth. And then the 500,000 shares showed up
10   only got 800,000, and he told me to use this one.        10   one day. I guess Jimmy O'Callaghan, over in Dublin,
11        Q. So am I correct -- and tell me if I'm            11   you know, made him send it, because I had been working
12   wrong -- that this agreement, Exhibit No. 23, never      12   on the company already under the assumption --
13   went into effect, but you did do something for           13        Q. Let's just back up then and talk about the
14   Holloman Energy and Mr. Peterson told you to go ahead    14   actual terms. The terms were you got 500,000 shares
15   and use this so that Scottrade would take the shares     15   of freely-trading stock?
16   in; is that correct?                                     16        A. Right.
17        A. Yeah. We had a verbal agreement, but a           17        Q. What were you doing for the company?
18   different one than this. He said that if you have a      18        A. Investor relations, just like other
19   consulting -- he said, Use the other consulting          19   companies.
20   agreement we have. Because he was way up in              20        Q. And you discussed that with Mr. Peterson
21   Saskatchewan or something. He was always traveling       21   specifically himself individually?
22   abroad. Actually, I think it was for the first           22        A. Yes.
23   500,000 they sent me -- or wherever it came from. I      23        Q. What did he ask you to do?
24   don't know. Jim O'Callaghan arranged it. It just         24        A. Just do the investor relations as far as
25   showed up.                                               25   investor awareness. Obviously, the company knew,

                                                                                   40 (Pages 157 to 160)
 Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 14 of 19 PageID: 384

                                              Page 169                                                      Page 171
 1   million shares, but we never did. We only got to          1         Q. And then, Mr. Becker,
 2   800,000.                                                  2   looking at Exhibit No. 19 again, can you hand that to
 3           BY MR. GOTTSCHALL:                                3   me for just a minute?
 4        Q. How did you obtain                                4         A. Sure.
 5   Mr. Peterson's signature on the agreement? Did you        5            MR. FILLMORE: Shawn, it will be really
 6   e-mail it to him, fax it to him?                          6   helpful when you're referring -- when there's
 7        A. Faxed it to him.                                  7   confusion about Mr. Peterson and Mr. O'Callaghan --
 8        Q. And then he signed it and faxed it back to        8   you use a lot of "he" and "himself," and sometimes
 9   you?                                                      9   it's not clear, at least to me, who you're referring
10        A. Yeah, I assumed he signed it. That's what        10   to and when -- these relationships are kind of
11   I got back. I never have met Grant. I don't even         11   complex.
12   know -- you know, he's all over the world all the        12            THE WITNESS: So just use their name?
13   time. So I -- at that time, I faxed it to a number       13            MR. FILLMORE: Whenever it is confusing,
14   that he told me to fax it to, and that's what I got      14   yes, please.
15   back.                                                    15            THE WITNESS: Okay.
16        Q. And you had testified earlier that this          16            (Exhibit No. 24 was marked for
17   was -- sort of the main consulting arrangement was       17   identification by the court reporter.)
18   between -- you understood it was between Holloman        18            BY MS. OSTROM:
19   Energy and Mr. O'Callaghan; is that right?               19         Q. Mr. Becker, let me hand
20        A. Yeah, I think it was between himself, Grant      20   you Exhibit No. 24. This is numbered ST8 through
21   and the company.                                         21   ST17. This is entitled Consulting Services Agreement,
22        Q. What do you mean by that?                        22   effective July 1st of 2009, between Duke Enterprises,
23        A. Well, I mean -- I assumed Grant worked for       23   LLC, on behalf of FormCap, F-O-R-M-C-A-P, Corp. and
24   the company and Grant worked with Mr. O'Callaghan, and   24   Grace Consulting Corporation and Michelle L. Tidball.
25   I assumed it was all put together through those three    25   And then page 17 -- ST17 shows a Robert Schwarz,
                                              Page 170                                                      Page 172
 1   entities. I mean, Grant -- you know, he called            1   S-C-H-W-A-R-Z, as president of Duke Enterprises and
 2   himself the president, but at that time, I never          2   Michelle L. Tidball as president signing. Let me hand
 3   really knew if he was still the president or just a       3   you that and ask you if you have seen this before.
 4   liaison, because he was -- I know he was a consultant     4        A. Yes, but I couldn't -- I didn't find
 5   to the company, but I don't know. Maybe that's a          5   that -- or I couldn't find it. I don't think I sent
 6   title he gave himself. I don't know. But that's what      6   this to you, did I?
 7   he always called himself, was president, for a while,     7        Q. That's okay. You had said that you thought
 8   and then all of a sudden, he was consultant to the        8   you had an agreement, but you weren't sure if it was
 9   company.                                                  9   oral. It was in on our exhibits.
10         Q. What was your understanding as to what          10        A. Yeah.
11   Mr. O'Callaghan was doing for Holloman?                  11        Q. So is -- was this a consulting agreement
12         A. I assumed he was doing the same thing I was     12   that was in effect with -- for FormCap?
13   doing, just over in Europe.                              13        A. Well, Duke had one with FormCap, and then
14         Q. In other words, calling and doing investor      14   he wanted to do one with me to -- he was, like,
15   relations and calling folks that might be interested     15   subbing it out, like I did with Douglas Weil and
16   in buying the stock?                                     16   Steven Rosner.
17         A. Right. I mean, from what I understood, he       17        Q. So were you a subcontractor for Duke
18   had a huge network over in Europe of, you know,          18   Enterprises then?
19   investors and people that he knew. So I assumed that     19        A. Yes.
20   that's what he was doing over there. He worked for       20        Q. Did you ever have any contact with anyone
21   HP, for Hewlett Packard, too, but he did that on the     21   at FormCap?
22   side, I think.                                           22        A. No. I talked to Terry -- somebody who was
23            MR. GOTTSCHALL: That's all I have. Go           23   like a Paul Kelly, who was the consultant to the
24   ahead, Jennifer.                                         24   company that Duke Enterprises introduced me to, but
25            BY MS. OSTROM:                                  25   that's the only person associated with the company

                                                                                   43 (Pages 169 to 172)
 Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 15 of 19 PageID: 385

                                              Page 173                                                      Page 175
 1   that I ever talked to. This one was -- now that I         1        A. Not that many.
 2   think about it, this was -- I still have all the          2        Q. What do you mean by that? How many is "not
 3   shares except for -- I don't remember how many this       3   that many"?
 4   was for. Was this for, like, 500 or 750 or something      4        A. Probably 15. You know, some people, you
 5   like that?                                                5   know, got stomped, got out of it. You know, some
 6         Q. The second page, ST9, says two million           6   people held it. You know, it was -- we could never
 7   shares under 3.1.                                         7   get any information. The guy wouldn't call anybody
 8         A. I didn't get two million shares.                 8   back. He just, kind of, disappeared.
 9         Q. How many did you get?                            9        Q. Did you share any of your -- the stock with
10         A. I believe it was 750,000 restricted, which      10   anyone?
11   I still have.                                            11        A. No.
12         Q. Did you buy some on the market then?            12        Q. Did you subcontract this out yourself to
13         A. Yeah, I bought some on the market.              13   anybody?
14         Q. How much did you buy; do you remember?          14        A. Not that I remember. It was such a short
15         A. I don't know. It was in that questionnaire      15   deal. I don't remember subbing it out to anybody.
16   thing you gave me.                                       16   Like I said, I still have all the 750,000 shares.
17         Q. On the other ones you knew. Like Holloman,      17            BY MR. GOTTSCHALL:
18   you knew it was 1.2 million. That's why I asked.         18        Q. Mr. Becker, you may
19         A. Well, I didn't -- I wasn't associated with      19   have mentioned this already, but what is your
20   this for very long, because as soon as we started        20   understanding of the relationship between Duke
21   doing it, it started getting short and it just went      21   Enterprises and FormCap?
22   straight down. And then the guy was, you know, trying    22        A. He was brought in to do investor relations
23   to do this and that and he never did it. He wouldn't     23   for the company, just like -- he did the same thing
24   talk to anybody. So we just, kind of, gave up on the     24   that I did, but he thought it was too big a job for
25   thing. I just kept -- the 750,000 -- I tried to call     25   him, so he subbed it out to me because I had worked
                                              Page 174                                                      Page 176
 1   him.                                                      1   with him in the past, a long time ago, like, ten or 15
 2        Q. You're talking about Mr. Schwarz?                 2   years ago on other deals and had done a good job. So
 3        A. No.                                               3   he called me up and asked me if I wanted to work on
 4        Q. Who else?                                         4   the oil deal and told me where it was.
 5        A. This Terry somebody, who was -- he was the        5            I did some research on it. I thought it
 6   one that brought in Mr. Schwarz, but then he wouldn't     6   might be something worth doing, but, you know, right
 7   talk to Mr. Schwarz. He wouldn't talk to me. He           7   out of the gate, the stock started getting beat up
 8   wouldn't talk to anybody. It just didn't work out. I      8   immediately. It went up for a couple of days and then
 9   mean, it just went down from day one. It got shorted      9   it started getting beat up. And then we couldn't get
10   from day one, and it went from 30 to 40 cents down to    10   a hold of the guy, and he told us not to do anything,
11   pennies and stayed there.                                11   and then he was working on some stuff. Then he just
12        Q. Why did you need to talk to this Terry guy?      12   dropped off of the face of the planet. We never could
13   What happened with the agreement and your arrangement?   13   get a hold of him again. I tried calling him many
14   What was going on?                                       14   times to give him the stock back. You know, I still
15        A. Well, we didn't understand why the stock         15   have his stock. I still have the 750,000 shares.
16   was getting pummeled down to pennies. So what I was      16            MR. GOTTSCHALL: Okay. Thanks.
17   trying to find out -- you know, What do we do? I         17         A. Even though it blew up, I didn't feel like,
18   mean, Do you want us to keep working on it? Do you       18   you know, I deserved 750,000 shares for doing nothing,
19   want the stock back? I was trying to give stock back,    19   even though it was at a penny.
20   actually, because, one, I didn't feel like I had done    20            BY MS. OSTROM:
21   that much work on it; and, two, it was at a penny. It    21         Q. And then on Exhibit No.
22   had just gotten pummeled and I didn't work on            22   19, on the very first page, 1B, Kandi, K-A-N-D-I,
23   something unless I knew why it went to a penny.          23   Technologies, you said that you purchased some
24        Q. How did you -- do you know how many people       24   options, but you didn't have a consulting arrangement;
25   you brought in to FormCap?                               25   is that correct?

                                                                                   44 (Pages 173 to 176)
 Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 16 of 19 PageID: 386

                                               Page 177                                                      Page 179
 1        A. No, I think I gave you the option                 1   bought CALI and Guanwei bought the Kandi, too.
 2   agreements.                                               2        Q. So about 50 to 60 people?
 3        Q. I think you maybe didn't hear my question.        3        A. It might have been a little bit more than
 4        A. No, I didn't have -- I mean, I, kind of,          4   that. They had a little bit more of an exciting
 5   had -- I had one, kind of. They wanted me to help         5   story, you know, with the electric cars and that kind
 6   them -- you know, help them with investor relations,      6   of thing. It might have been 75, 80 -- 90 people,
 7   but there wasn't free-trading stocks or restricted        7   something like that.
 8   stocks. They said if I wanted to do it, then I would      8        Q. Now, did you actually give someone money to
 9   have to, you know, get involved and purchase options.     9   purchase the options?
10        Q. Let me see Exhibit No. 19, just so I make        10        A. No. Actually, I'm on the hook still for
11   sure I say it correctly then. You just didn't say        11   the $440,000, but, eventually, they said that since
12   anything about it. Is that why -- under 1B, you say,     12   everything went to hell in a hand basket, that I could
13   Mr. Becker purchased 400,000 options in Kandi at $1.10   13   work it off, you know, maybe help them with some other
14   per share. He later transferred a portion of these       14   stuff down the road or help them -- you know, if they
15   shares to SLD Capital. All documents pertaining to       15   did a PPM, raise some money or something and work it
16   Mr. Becker's relationships are enclosed. You didn't      16   off that way, but that was the original agreement, was
17   say anything about consulting on that.                   17   that I pay $1.10 a share.
18        A. Well, I didn't mean not to do that. I just       18        Q. Were you given the shares and you didn't
19   assumed you knew that I had done consulting. All I       19   pay the money up front? Is that what happened?
20   was trying to make reference to was that they didn't     20        A. Right. Because at that time, I didn't have
21   have any free-trading shares, that if we wanted to get   21   the money.
22   involved, we had to purchase options.                    22           MS. FILLMORE: Just to be clear, you're
23        Q. Okay. So you did have a consulting               23   saying shares, and I think he purchased options.
24   arrangement with Kandi Technologies; is that correct?    24           MS. OSTROM: I apologize. Options.
25        A. Right.                                           25        A. Yeah, I was given the options on the shares
                                               Page 178                                                      Page 180
 1        Q. Who was that with? How did that come              1   that I turned into stock.
 2   about?                                                    2            BY MS. OSTROM:
 3        A. That was through -- well, all the China           3        Q. So that's my next
 4   deals were Paul Kelly, but I think the options we         4   question. I should have said it in two parts. I
 5   purchased were from a guy named George Tazbaz. I          5   apologize for that. Did you then exercise the option
 6   think he's the one that provided the options. He was,     6   that you did purchase -- or that you did get?
 7   like, a real estate investor up in Canada or              7        A. Right. And then I gave some of the shares
 8   something -- or Toronto.                                  8   to SLD Corp. I'm trying to remember how many I did.
 9        Q. T-A-Z-B-A-Z, does that sound right?               9   I think I did 200,000 to SLD. Then I kept -- maybe it
10        A. Right.                                           10   was -- it was between 150 and 200. I can't remember
11        Q. So the arrangement, again, was through           11   the exact math, because I told them that at some
12   Mr. Paul Kelly?                                          12   point, if I ever sold the stock, I was going to have
13        A. Yeah.                                            13   to pay the $440,000. They were fine with that,
14        Q. What were the terms of this consulting           14   either -- you know, doing it that way, but it might
15   agreement?                                               15   have been 150,000 shares.
16        A. Same thing, just to provide investor             16        Q. You keep saying "they." Is that --
17   relations and investor awareness, and if they ever did   17        A. I'm talking about Tazbaz and Kelly. They
18   a PPM, to help them raise the money. Eventually, they    18   were associates in some way.
19   did do a PPM, and I introduced them to Steven Rosner     19        Q. So did you ever speak to anybody at Kandi
20   again, who introduced them to some people. And then      20   directly?
21   they ended up doing some other funky deal for money,     21        A. Just when the company came to town and I --
22   and the stock trades are about 2.75 a share now.         22   they knew I was involved in investor relations through
23        Q. Did you bring any shareholders in to Kandi       23   Kelly.
24   Technologies?                                            24        Q. When did Kandi come to town and where was
25        A. Yeah. I mean, pretty much everybody that         25   it?

                                                                                   45 (Pages 177 to 180)
 Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 17 of 19 PageID: 387

                                              Page 181                                                      Page 183
 1        A. Gosh, I think it was in New York when they        1   a lot of handwriting on here.
 2   came to town. I always met them -- they were always       2        A. That's another Paul Kelly thing.
 3   coming in to do road shows to institutions and            3        Q. Just a second. Did you produce this to the
 4   brokerages and things like that, to see if they could     4   staff?
 5   get some coverage -- picked up on. So Paul would          5        A. Yes.
 6   always tell me where they were going to be and if I       6        Q. And then you received this from Mr. Kelly?
 7   wanted to come meet them and ask them any questions,      7        A. Yes.
 8   to come to New York or wherever they were at.             8        Q. And this is for the -- it says Kandi
 9        Q. When was it that you entered into the oral        9   Technologies Corp., correct, the issuer, underneath
10   consulting arrangement with regard to Kandi?             10   the chart?
11        A. It was probably about the first part of          11        A. Yes.
12   2010, too. I think I sent the agreements. It was         12        Q. Whose handwriting is this?
13   whenever those agreements were signed.                   13        A. His.
14        Q. The stock options?                               14        Q. So it came to you like this?
15        A. Yeah. It was shortly thereafter.                 15        A. Yes.
16        Q. And did you directly ever speak to               16        Q. And is there anything on here that was of
17   Mr. Tazbaz?                                              17   importance to you or that you used in your business?
18        A. A couple of times.                               18        A. No, he just thought these things were
19        Q. And he was okay with you not paying for him      19   beneficial to everybody.
20   for the options up front?                                20            (Exhibit No 26 was marked for
21        A. Yeah.                                            21   identification by the court reporter.)
22        Q. Is he the one that said you could work it        22        A. I never could figure these things out, so I
23   off with him?                                            23   just really kind of shelved them.
24        A. When everything kind of -- he said there         24            BY MS. OSTROM:
25   was no hurry, because he figured we would be in          25        Q. Let me hand you Exhibit
                                              Page 182                                                      Page 184
 1   business down the road, which I'm not doing business      1   No. 26. This is numbered SB376. This is a shipping
 2   with anybody right now, because they're not doing any     2   airbill, the terms and conditions. Did you send this
 3   Chinese deals. He said I could pay him back down, you     3   to us -- produce this to us?
 4   know, the road if we did any more deals or if I came      4         A. Probably.
 5   into some money or something. He wasn't in any big        5         Q. Is that your handwriting?
 6   hurry to get it.                                          6         A. Yeah, it looks like it. Yeah, I think it
 7           It might have been 150,000 shares I gave          7   is my handwriting.
 8   Rosner. Because I was trying to figure out the math,      8         Q. The first part says, Talk to Paul about
 9   how much I would need to pay if I sold it at X price      9   building 3 to 5 percent IR on every deal. What were
10   to pay the 440,000 back, so I kept some back for that.   10   you referring to there?
11        Q. You just said Roger?                             11         A. Because we talked about being down the road
12        A. No, Rosner.                                      12   that they were going to be -- he wanted us to come in
13        Q. Okay. And that's SLD Corp.?                      13   as partners, like the IR portion, be partners in the
14        A. Right.                                           14   group, but that never came about. Actually, we were
15        Q. Was Mr. Weil in on this or was this just         15   trying to see what the -- what he had for every deal
16   Mr. Rosner?                                              16   that we could build into the initial thing instead of
17        A. I don't know. If he did it, Steven did it        17   going through -- because sometimes there wasn't always
18   through him. I don't know.                               18   enough for IR. He, kind of, low-budgeted, because he
19           (Exhibit No. 25 was marked for                   19   thought it was always going to be easy. So we wanted
20   identification by the court reporter.)                   20   to see if we could build a little bit more into the
21           BY MS. OSTROM:                                   21   deal. So if we had to subcontract other people out,
22        Q. Mr. Decker, let me hand                          22   we could do it and still -- everybody could still make
23   you Exhibit 25. This is numbered SB253. This is OBO      23   a little money on the deal.
24   sheets for October 23rd of 2009. On the left side --     24         Q. The next down on the left, it says, Paul,
25   on the right, it's October 26th of 2009. Then there's    25   and then in parenthesis, get more, and then K-N-D-I.

                                                                                   46 (Pages 181 to 184)
 Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 18 of 19 PageID: 388

                                              Page 185                                                       Page 187
 1   Do you know what you referring to there?                  1   that.
 2        A. That's because he only gave us -- well, we        2        Q. Now, if that was the only source of income
 3   did the -- that was before we did the options, okay?      3   you had and you only worked one deal at a time, how
 4   He said he couldn't do any other -- like, free            4   could you then hold the stock for the long term?
 5   trading. He couldn't do any free trading. We'd have       5        A. Because I margined it.
 6   to do options.                                            6        Q. You do that with every stock?
 7        Q. What was that note for?                           7        A. Unfortunately, yes, I do.
 8        A. I don't even remember, to tell you the            8        Q. Why would do you rather sell it?
 9   truth. Maybe that was before I even knew we could         9        A. Well, it was hard for me to tell people to
10   get -- because, originally, he offered -- said he        10   buy it and me selling it. So -- and, plus, I believed
11   could probably get a couple hundred, and I told him      11   in the long-term story. Like, I thought Kandi might
12   that that probably wouldn't be enough. And he said       12   be, you know, a ten or $12 stock. That's what I did
13   that the only way we could do it is if we do options.    13   in Bioenvision and I made quite a bit of money.
14   I think I wrote that note before we actually struck      14   Unfortunately, that works in about one out of every
15   the deal with the options.                               15   ten of those stocks.
16        Q. In any of your consulting, how did you           16        Q. Now, were all the stocks, though, that
17   arrive at how many shares you wanted as compensation?    17   you -- all the companies that you did consulting for,
18        A. I just figured, you know, what expenses I        18   not all of their stocks were marginable; isn't that
19   needed and if I was, like, solely working on their       19   correct?
20   deal. Because when I did a deal, I only worked on --     20        A. Well, these were.
21   I didn't, like, go out and find other deals and work     21        Q. But were -- Kandi was?
22   ten deals at once. If I was with a group of people, I    22        A. Yeah, Kandi became marginable. They all
23   stayed with that group and that was it.                  23   became marginable.
24            So I figured out -- you know, if I wanted       24        Q. You said "became." What do you mean by
25   to subcontract it out, you know, what I needed per       25   that, "became marginable"?
                                              Page 186                                                       Page 188
 1   month to live and things like that; and then I would      1        A. Well, they had to be over $3 a share.
 2   come up with a number over the course of -- whatever      2        Q. So until they were $3 a share, you
 3   they wanted me to do, six months or a year campaign or    3   couldn't --
 4   two years or whatever.                                    4        A. No, but that was usually right away. I
 5         Q. How would you live off of stock                  5   mean, usually within the first few months, it was
 6   compensation?                                             6   right away. I had money from other deals that we had
 7         A. Well, because I would sell a little bit          7   one -- two that I lived off of from -- you know, maybe
 8   here and here, or in my case, I margined it and           8   deals I had done in '04, '05 that I had made money on.
 9   borrowed money against my account and ended up holding    9   So, you know, I waited -- then when that money ran,
10   it, riding it up, riding it down and never selling       10   fortunately, these were marginable and I could borrow
11   anything.                                                11   more money from that.
12         Q. So did you look at the stock price              12        Q. So stock like Holloman never came close to
13   currently and protect it forward to come up with the     13   being $3 a share, correct?
14   number? I mean, how did you decide that?                 14        A. Right.
15         A. Well, you can't ever figure out what you        15        Q. So how did you figure out the compensation
16   think it's going to be at because you don't know. I      16   for Holloman if you knew right then it was in the
17   mean, it could get shorted tomorrow and it could go to   17   pennies?
18   ten cents. So I just figured it based on current         18        A. Because I had other money at that point.
19   price, you know, what I would need, because you can't    19        Q. But that's not what I asked you. How did
20   look down the road and say, Oh, I think this thing is    20   you figure out how many shares you wanted to get from
21   going to be $10 and base your whole, you know, life on   21   them as compensation?
22   what you think it's going to be. So I try to figure      22        A. Well, that was more -- well, you know,
23   out if I had to sell it all right here at $2, would      23   800,000. I mean, that was -- originally, they kind of
24   that carry me? Could I pay my bills? Could I pay my      24   wanted me to do it for six months, and it was around
25   expenses or could I subcontract out, or anything like    25   15 or 20 cents a share. So a million shares -- at the

                                                                                   47 (Pages 185 to 188)
 Case 2:14-cv-02827-SRC-CLW Document 38-2 Filed 04/16/19 Page 19 of 19 PageID: 389

                                              Page 281                                                      Page 283
 1   but we just never got to that point and then we split    1
 2   up.                                                      2              CERTIFICATE OF REPORTER
 3       Q. Anything else?                                    3   STATE OF MISSOURI )
 4       A. Not that I can think of, right off the top        4                ) ss.
 5   of my head.                                              5   COUNTY OF HENRY )
 6           MS. OSTROM: Mr. Fillmore, do you wish to         6           I, Sheila R. Vogt, a Court Reporter and a
 7   ask any clarifying questions?                            7   Notary Public within and for the State of Missouri, do
 8           MR. FILLMORE: No.                                8   hereby certify that the witness whose testimony
 9           MS. OSTROM: Anything else, Kurt?                 9   appears in the foregoing deposition was duly sworn by
10           MR. GOTTSCHALL: No. I appreciate your           10   me; that the testimony of said witness was taken by me
11   time, Mr. Becker.                                       11   to the best of my ability and thereafter reduced to
12           THE WITNESS: Thank you.                         12   typewriting under my direction; that I am neither
13           MS. OSTROM: Mr. Becker, we have no further      13   counsel for, related to, nor employed by any of the
14   questions for you today. We may, however, call you      14   parties to the action in which this deposition was
15   again to testify in this investigation. Should this     15   taken, and further that I am not a relative or
16   be necessary, we will contact your counsel.             16   employee of any attorney or counsel employed by the
17           We are off the record 4:33 p.m.                 17   parties thereto, nor financially or otherwise
18           (Whereupon, at 4:33 p.m., the examination       18   interested in the outcome of the action.
19   was concluded.)                                         19
20                    *****                                  20                ____________________________
21                                                           21                Notary Public within and for
22                                                           22                The State of Missouri
23                                                           23
24                                                           24
25                                                           25
                                              Page 282                                                      Page 284
 1            PROOFREADER'S CERTIFICATE                    1
 2                                                         2
 3   In the Matter of: GRACE CONSULTING CORP.              3      Diversified Reporting Services, Inc.
 4   Witness:          Shawn Becker                        4      1101 Sixteenth Street, N.W.
 5   File Number:         D-03211-A                        5      2nd Floor
 6   Date:            Friday, October 28, 2011             6      Washington, DC 20036
 7   Location:          Kansas City, MO                    7
 8                                                         8
 9                                                         9      In the Matter of: GRACE CONSULTING CORP.
10       This is to certify that I, Donna S. Raya,        10      Witness:         Shawn Becker
11   (the undersigned), do hereby swear and affirm        11      File Number:       D-03211-A
12   that the attached proceedings before the U.S.        12      Date:          Friday, October 28, 2011
13   Securities and Exchange Commission were held         13      Location:        Kansas City, MO
14   according to the record and that this is the         14
15   original, complete, true and accurate transcript     15
16   that has been compared to the reporting or recording 16      This is a letter to inform you that we do not
17   accomplished at the hearing.                         17      release our tapes and notes. I do maintain
18                                                        18      them for a period of one (1) year.
19                                                        19
20                                                        20      Sincerely,
21   ____________________ ____________________ 21                               _________________________
22   (Proofreader's Name)            (Date)               22
23                                                        23
24                                                        24
25                                                        25

                                                                                   71 (Pages 281 to 284)
